DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/08/2021.
Applicant's election with traverse of Sub-Sub Species A-C in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that applicant does not believe there will be a search burden, and that one prior art may cover all Sub-Species A-C.  This is not found persuasive because A fence sitting on top of a wing does not have to also be sitting fully or partially recessed from the wing. Also, as noted in the restriction requirement, at least additional text queries would be required. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
2.	The terminology throughout claim 14 “first portion of the skin” and “second portion of the skin” in unclear therefor the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB 20180118332 Bordoley; Anat. Hereinafter Bordoley.
3.	Regarding claim 1 Bordoley teaches, an apparatus comprising: a fence coupled to a wing of an aircraft (fig. 8A, vortex generator 800 equal to fence), the fence being movable relative to the wing between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abtract), the panel configured to impede a spanwise airflow along the wing when the fence is in the deployed position (para 0129, force component orthogonal to the vane 106), the fence configured to move from the 
4.	Regarding claim 2 Bordoley teaches, the apparatus of claim 1, wherein the panel is further configured to generate a vortex along the wing when the fence is in the deployed position (abstract).
5.	Regarding claim 3 Bordoley teaches, the apparatus of claim 1, further comprising an actuator  configured to move the fence from the stowed position to the deployed position (para 0127 where actuator is equal to spring).
6.	Regarding claim 4 Bordoley teaches, the apparatus of claim 3, wherein the actuator  is configured to move the fence from the stowed position to the deployed position in response to the aerodynamic force being less than a threshold force value (para 0127 where actuator is equal to spring).
7.	Regarding claim 5 Bordoley teaches, the apparatus of claim 4, wherein the fence is configured to move from the deployed position to the stowed position during a cruise operation of the aircraft having a first speed, and wherein the fence is further configured to move from the stowed position to the deployed position during a reduced speed operation of the aircraft having a second speed less than the first speed (para 0127).
8.	Regarding claim 6 Bordoley teaches, the apparatus of claim 4, wherein the actuator includes a spring-loaded axle operatively coupled to the fence and mounted to the wing, the spring-loaded axle including an axle and a spring coiled around the axle. (fig 8a, element 802, para 0120).
9.	Regarding claim 7 Bordoley teaches, the apparatus of claim 6, wherein the spring is configured to wind around the axle in response to the aerodynamic force being greater than the threshold force value, and the spring is further configured to unwind around the axle in response to the aerodynamic force being less than the threshold force value (para 0127).
claim 8 Bordoley teaches, the apparatus of claim 6, wherein the axle has a central axis that is canted relative to a chordwise direction of the wing (para 0129).
11.	Regarding claim 14 Bordoley teaches, The apparatus of claim 1, wherein the panel includes: a first panel located adjacent a first portion of the skin , the first portion of the skin having a first orientation relative to a chord of the wing, the first panel configured to be oriented along the first portion of the skin when the fence is in the stowed position; and a second panel located aft of the first panel and adjacent a second portion of the skin located aft of the first portion, the second portion of the skin having a second orientation relative to the chord of the wing that differs from the first orientation, the second panel configured to be oriented along the second portion of the skin when the fence is in the stowed position (para 0075 “The number of vortex generators on the wings and vertical stabilizer vary depending on the model of the aircraft.”), the first panel and the second panel configured to impede the spanwise airflow along the wing when the fence is in the deployed position (para 0129, force component orthogonal to the vane 106).
12.	Regarding claim 15 Bordoley teaches, a method for moving a fence coupled to a wing of an aircraft, the method comprising: moving the fence between a stowed position in which a panel of the fence extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abtract), the panel impeding a spanwise airflow along the wing when the fence is in the deployed position (para 0129, force component orthogonal to the vane 106), the moving including moving the fence from the deployed position to the stowed position in response to an aerodynamic force exerted on the panel (para 0129).
13.	Regarding claim 16 Bordoley teaches, the method of claim 15, wherein the panel generates a vortex along the wing when the fence is in the deployed position (abstract).
14.	Regarding claim 17 Bordoley teaches, the method of claim 15, wherein the aerodynamic force is generated via a substantially chordwise airflow along a chordwise direction of the wing (para 0129, “the 
15.	Regarding claim 18 Bordoley teaches, the method of claim 17, wherein the fence is rotatably coupled to the wing via an axle having a central axis that is canted relative to the chordwise direction of the wing (para 0129, “the rotation axis 124 is oriented at some predetermined angle between 10-25 degrees relative to the direction of the free stream velocity.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley as applied to claims above, and further in view of PGPUB 20070018056 Narramore; Jimmy Charles. Hereinafter Narramore.
16.	Regarding claim 9 Bordoley teaches the apparatus of claim 8, but fails to teach wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing.
Narramore teaches wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing. (fig. 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 8 as taught by Bordoley where the central axis is canted as taught by Narramore so that “The pivot axis 40 forms an acute angle a with the flow direction (or primary wind direction) F so as to facilitate the generation of a swirling fluid flow.” (para 0022).
17.	Regarding claim 10 Bordoley teaches the apparatus of claim 9, but fails to teach wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position.
However Narramore teaches wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 8 as taught by Bordoley where the central axis is canted as taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract)”.
18.	Regarding claim 11 Bordoley teaches the apparatus of claim 8, but fails to teach wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing. 
However Narramore teaches wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing. (fig. 1B).
 Bordoley where the central axis is canted as taught by Narramore so that “The pivot axis 40 forms an acute angle a with the flow direction (or primary wind direction) F so as to facilitate the generation of a swirling fluid flow.” (para 0022).
19.	Regarding claim 12 Bordoley teaches the apparatus of claim 11, but fails to teach wherein the panel extends in an outboard direction away from the central axis when the fence is in the stowed position. 
However Narramore teaches wherein the panel extends in an outboard direction away from the central axis when the fence is in the stowed position. (para 0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 11 as taught by Bordoley where the central axis is canted as taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract)”.
20.	Regarding claim 19 Bordoley teaches the method of claim 18, but fails to teach, wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing, and wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position.
However Narramore teaches the method of claim 18, wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing, and wherein the panel extends in an inboard direction away from the central axis when the fence is in the stowed position (fig. 1B shows vortex generators in toe-in and toe-out positions, fig. 2B in retracted position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 as taught by Bordoley where the central axis is canted as taught by Narramore “…to facilitate the generation of a swirling fluid flow.” (abstract).
claim 20 Bordoley teaches the method of claim 18, but fails to teach wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing, and wherein the panel extends in an outboard direction away from the central axis when the fence is in the stowed position.
However Narramore teaches wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing, and wherein the panel extends in an outboard direction away from the central axis when the fence is in the stowed position (fig. 1B shows vortex generators in toe-in and toe-out positions, fig. 2B in retracted position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 as taught by Bordoley where the central axis is canted as taught by Narramore “…to facilitate the generation of a swirling fluid flow.” (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642